 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROME ROBERT DENNIS,                              No. 2:19-cv-0828-JAM-EFB P
11                      Plaintiff,
12           v.                                        FINDINGS AND RECOMMENDATIONS
13    CASTRILLO, et al.,
14                      Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
17   under 42 U.S.C. § 1983. On December 23, 2019, the court determined that plaintiff’s complaint
18   had alleged, for screening purposes, a viable First Amendment retaliation claim against
19   defendants Castrillo and John Doe, but had not alleged any viable claims against defendant
20   Avsdin. ECF No. 12. The court informed plaintiff he could proceed with the claim against
21   defendants Castrillo and John Doe or file an amended complaint within 30 days. Id. Plaintiff has
22   elected to proceed only with the claim against defendants Castrillo and John Doe. See ECF No.
23   15.
24          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s claims against defendant
25   Avsdin be dismissed without prejudice.
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                       1
 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: January 22, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
